Title: To James Madison from William Thornton, 27 November 1807
From: Thornton, William
To: Madison, James



Dear Sir
City of Washington 27th: Novr. 1807

After troubling you so often on the Subject of Patents, without meeting with any Encouragement, it is with inexpressible reluctance that I again address you: but without some further representation from you I cannot presume the Committee to whom the Business is now referr’d by Congress will take into view all that relates to the Subject.  The room I now occupy is admitted by all to be inadequate.  In Paris there are three rooms each as large as the whole Executive Office, and three Directors with good Salaries to superintend that Department, so important to the national Prosperity.  When I was engaged I had only to superintend the granting of Patents and to carry on the necessary Correspondence &c, but now, when the Patents are more than double, in number, I am obliged not only to do these but also to write them, and perform the part of the Keeper of a Museum.  To these irksome Labours I have long submitted, with a hope that my Situation would in time be thought by you not unworthy of attention; but a personal appeal is so humiliating that I never meant to renew it; yet as you will readily acknowledge the Importance of the Progress of the Arts and manufactures of our Nation, & as a change in the Patent Law is under Consideration I must solicit your Pardon if I so far trespass once more on your time as to request a momentary Attention.  Would it be unworthy of the Secretary of State to submit to the Committee--
1st.  The propriety of recommending to Congress the granting of such a Salary as will be considered as a reasonable Compensation to a Superintendt. of the Patent Office, for such various Duties, as will be subject to his controul, with,
2nd: A Clerk
3rd: A proper Office, and
4th: An Attendant?
1st: Many of the inferior Clerks in the other Departments have higher Salaries than the Chief Clerk in the Dept. of State: not by direct Appointment, but by it and a division of the Surplus Funds; and $2000 would not be considered, by the Members of Congress as a high Salary, with the power of franking & receivg. Letters free of Postage, as the Inconveniences now experienced would be greater in a distinct Office.
2nd.  A Clerk is necessary to copy what is essential in the Correspondence, to aid in writing Patents, in recording Patents and Transfers, examining Interferences &c.
3d.  An Office is indispensible, distinct from the Museum of Machines, for it is very inconvenient when writing to be subjected to the eternal Enquiries of the Curious of all Descriptions.  The museum ought to allow room for a full display of the machines, and such an Office, requiring a large House could be had for about $500 a Year.  This would allow the present Office to be given up as an Addition to the Departmt. of State, at present too crowded.
4th.  An Attendant is necessary to preserve the machines from destruction, to keep them clean and in order, to make Fires, and perform the common Duties of a Messenger.
Economy is at all times proper, but National Establishments of such importance
 ought to have no connection with an undignified parsimony: however it is supposed the Institution will support itself and produce a Surplus.
The Patent Law now under consideration contemplates the regulation of Salary by the Secy. of State, which I am confident cannot be a pleasing task.
To you I submit the above with the greatest respect, and am, dear Sir, very sincerely your Friend &c.

William Thornton

